           Case 1:20-cv-03325-AT Document 13 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

 ANDREW YANG, JONATHAN HERZOG,                                       CIVIL ACTION: 20-cv-3325 (AT)
 HELLEN SUH, BRIAN VOGEL, SHLOMO
 SMALL, ALISON HWANG, KRISTEN
 MEDEIROS AND DR. ROGER GREEN,                                                 NOTICE OF
 individually and on behalf of all others                                     APPEARANCE
 similarly situated,

                                 Plaintiffs,
              and

GEORGE ALBRO et al

                                Proposed Intervenors,

                         vs.

DOUGLAS KELLNER and ANDREW
SPANO, as Commissioners of the NEW
YORK STATE BOARD OF ELECTIONS, etc

                                          Defendants.

---------------------------------------------------------X

        PLEASE TAKE NOTICE that the Arthur Z. Schwartz, of Advocates for Justice,

appears for all purposes on behalf of the Proposed Intervenors in this matter.

Dated: New York New York
       April 30, 2020


                                                              ADVOCATES FOR JUSTICE,
                                                              Attorneys for Proposed Intervenors

                                                          By:                  /s/
                                                                  Arthur Z. Schwartz (AS2683)
                                                          225 Broadway, Suite 1902
                                                          New York, New York 10007
                                                          (212) 285-1400
                                                          aschwartz@afjlaw.com
